              Case 2:20-cr-00094-RSM Document 142 Filed 06/09/21 Page 1 of 2




1                                                                Chief Judge Ricardo S. Martinez

2

3

4
                                UNITED STATES DISTRICT COURT
5                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
6

7    UNITED STATES OF AMERICA,               )
                                             )         No. CR20-0094RSM
8                                 Plaintiff, )
                                             )
9                vs.                         )         ORDER GRANTING STIPULATED MOTION
                                             )         TO PROCEED WITH GUILTY PLEA BY
10   BALDEMAR MARTINEZ-RICO,                 )         VIDEO
                                             )
11                              Defendant. )
     _____________________________________ )
12

13          This matter having come before the Court on the stipulated motion of the parties seeking an

14   order permitting the plea hearing in this case to proceed by videoconference, and the Court

15   having considered the motion, now therefore,

16      IT IS HEREBY ORDERED that the stipulated motion is granted. Counsel is directed to

17   contact the Magistrate Judge clerks to schedule the videoconference change of plea hearing as

18   soon as it is convenient for the Court and the parties.

19      DONE this 9th day of June, 2021.

20

21                                                 A
                                                   RICARDO S. MARTINEZ
22                                                 CHIEF UNITED STATES DISTRICT JUDGE


     ORDER AUTHORIZING STIPULATED MOTION
     TO PROCEED WITH GUILTY PLEA BY VIDEO
                                                                      Michael G. Martin
     (Martinez-Rico, CR20-094RSM) - 1
                                                                      Siderius Lonergan & Martin LLP
                                                                      500 Union Street, Suite 847
                                                                      Seattle, WA 98101
                                                                      (206) 624-2800 FAX (206) 624-2805
             Case 2:20-cr-00094-RSM Document 142 Filed 06/09/21 Page 2 of 2




1

2

3    Presented by:

4    TESSA GORMAN                           s/ Michael G. Martin
     Acting United States Attorney          Michael G. Martin, WSBA #11508
5    s/ Stephen Hobbs                       Counsel for Baldemar Martinez-Rico
     STEPHEN HOBBS                          500 Union Street, Ste 847
6    Assistant United States Attorney       Seattle, WA 98101
     700 Stewart Street, Suite 5220         (206) 624-2800
7    Seattle, Washington 98101              michaelm@sidlon.com
     (206) 553-4301
8    stephen.p.hobbs@usdoj.gov
                                            s/ Abigail W. S. Cromwell
9                                           Counsel for Baldemar Martinez-Rico
                                            600 First Avenue
10                                          Seattle, WA 98104
                                            (617) 943-2277
11                                          abigail@thecpld.com

12

13

14

15

16

17

18

19

20

21

22



     ORDER AUTHORIZING STIPULATED MOTION
     TO PROCEED WITH GUILTY PLEA BY VIDEO
                                                           Michael G. Martin
     (Martinez-Rico, CR20-094RSM) - 2
                                                           Siderius Lonergan & Martin LLP
                                                           500 Union Street, Suite 847
                                                           Seattle, WA 98101
                                                           (206) 624-2800 FAX (206) 624-2805
